Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
The Final Office Action presented within is intended to replace the Final Office Action dated October 18th, 2021.  This Office Action responds to Applicant’s remarks with respect to claim 33 which were inadvertently omitted in the previous Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14, 15, 21, 23, 28-30, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altmann et al (CN 101095613 A) in view of Perkins et al (6,398,775).
Regarding claim 14, Altmann et al disclose an ultrasound probe (20), comprising: 
an elongate shaft with a first end and a second end, and an elongate mid-portion between the first end and the second end (catheter body 22, fig. 1);
a head disposed at the first end (distal tip, 34, fig.1), wherein the head encloses:
	a transducer array with a first electrical connection (element 32 may include a transducer, fig.1); and 
	a tracking sensor with a second electrical connection (position sensor 36, fig. 1);
a handle with a third end and a fourth end, wherein the third end is coupled to the second end of the elongate shaft (handle of catheter 38, fig. 1);
a cable with a fifth end and a sixth end, wherein the fifth end is coupled to the fourth end of the handle (cable 42, fig. 1);

a second electrically conductive element with a ninth end and a tenth end, wherein the second electrically conductive element extends inside of the probe from the tracking sensor in the head, respectively through the shaft, the handle and the cable to the circuit board in the electro-mechanical connector, wherein the ninth end is in electrical and mechanical communication with the second electrical connection of the tracking sensor, and the tenth end is in electrical and mechanical communication with the circuit board (wire from each element extends from the element through shaft 22, handle 38 and cable 42, through the connector 26/28, fig.2), but fail to explicitly disclose a first electrically conductive element with a seventh end and an eighth end, wherein the first electrically conductive element extends inside of the probe from the transducer array in the head respectively through the shaft, the handle and the cable to the circuit board in the electro-mechanical connector, wherein the seventh end is in electrical and mechanical communication with the first electrical connection of the transducer array, and the eighth end is in electrical and mechanical communication with the circuit board.
However, Perkins et al teach in the same medical field of endeavor, a first electrically conductive element with a seventh end and an eighth end, wherein the first electrically conductive element extends inside of the probe from the transducer array in the head respectively through the shaft, the handle and the cable to the connector, wherein the seventh end is in electrical and mechanical communication with the first electrical connection of the transducer array, and the eighth end is in electrical and mechanical communication with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transducer and the wires extending through the instrument of Altmann et al with a first electrically conductive element extending inside the probe from the transducer array to through the shaft, the handle and the cable to the connector as it would provide a wire through the instrument to power the transducer as set forth in Perkins et al (col.10, ll.36-43).
Regarding claim 15, Altmann et al disclose wherein the electro-mechanical connector includes a set of pins and the circuit board is in electrical communication with the set of pins (26, fig.1).
	Regarding claim 21, Altmann et al disclose wherein the tracking sensor is disposed proximate to the transducer array (tracking sensor 36 proximate to transducer 32; fig.1).
	Regarding claim 23, Altmann et al disclose wherein the tracking sensor is integrated with the transducer array (tracking sensor 36 and 32 both integrated into probe; fig.1).
	Regarding claim 28, Altmann et al disclose wherein the first end of the elongate shaft, including a portion thereof physically supporting the tracking sensor and the transducer array, is not capable of articulating relative to the elongate mid-portion (fig.1, housing is inherently not capable of being articulated as there is no joint present in the elongate shaft).

	Regarding claim 30, Altmann et al disclose wherein the ultrasound probe is configured as an endo-cavitary probe (p.3, paragraph 2).
	Regarding claim 33, Altmann et al disclose wherein the circuit board is configured to route control signals (catheter is provided all signals through the connector by being connected to the console 24).
	Regarding claim 34, Altmann et al disclose wherein the circuit board is configured to route power signals (catheter is powered by connector being connected to the console, i.e. power source, 24).
Claims 16-18 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altmann et al (CN 101095613 A) in view of Perkins et al (6,398,775) as applied to claim 15 above, and further in view of Solek (2014/0031694).
Regarding claims 16-18 and 31, Altmann et al disclose electronics includes circuitry configured to convert an analogic signal into a digital tracking signal (digitizing the signal, p.4, paragraph 4), wherein the conversion includes reducing an amount of data (filtering, p.4, paragraph 4), but fail to explicitly disclose wherein the circuit board includes electronics that cycle through receiving a transmit pulse, transferring an electrical signal from the transducer array, and transferring a tracking signal from the tracking sensor, alternately using the same set of pins and wherein the electronics gate the signals.
However, Solek teaches in the same medical field of endeavor, wherein the circuit board includes electronics that cycle through receiving a transmit pulse, transferring an electrical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the circuit board with electronics of Altmann et al as modified by Perkins et al with cycles and gating as it would provide known processes for data acquisition and transformation as set forth in Solek et al.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altmann et al (CN 101095613 A) in view of Perkins et al (6,398,775) as applied to claim 14 above, and further in view of Day (2004/0267480).
Regarding claim 19, Altmann et al as modified by Perkins et al disclose the invention as claimed and discussed above, but fail to explicitly disclose the set of pins includes a supply voltage pin, two differential signal pins, a clock pin, a select enable pin, a master output pin, a master input pin, and an interrupt pin.
However, Day teaches in an analogous field of endeavor, the set of pins includes a supply voltage pin, two differential signal pins, a clock pin, a select enable pin, a master output pin, a master input pin, and an interrupt pin ([0038];[0039];[0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connector of Altmann et al with the specific set of pins as set forth in Day as it would provide testing of a known pin configuration as set forth in Day.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altmann et al (CN 101095613 A) in view of Perkins et al (6,398,775) as applied to claim 14 above, and further in view of Maguire et al (6,547,788).
Regarding claims 22, Altmann et al as modified by Perkins et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the tracking sensor is disposed distal to the transducer.
However, Maguire et al teach in the same medical field of endeavor, wherein the tracking sensor is disposed distal to the transducer (distal sensor 518 and transducer 320, fig.6D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the configuration of the transducer and tracking sensor of Altmann et al as modified by Perkins et al with the tracking sensor disposed distal to the transducer as it would provide positioning of the distal tip of the device as set forth in Maguire et al (col.26, ll.42-50).
Claims 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altmann et al (CN 101095613 A) in view of Perkins et al (6,398,775) as applied to claim 14 above, and further in view of Hansen (2014/0133269).
Regarding claims 24-27, Altmann et al as modified by Perkins et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the first end of the elongate shaft, including a portion thereof physically supporting the tracking sensor and the transducer array, is configured to articulate relative to the elongate mid-portion; a first actuator configured to control movement of the head in a first direction; and a second actuator 
However, Hansen teaches in the same medical field of endeavor, wherein the first end of the elongate shaft, including a portion thereof physically supporting the transducer array, is configured to articulate relative to the elongate mid-portion (flexor, 212; fig.3); a first actuator configured to control movement of the head in a first direction (stiffener actuator 230, [0025]); and a second actuator configured to control movement of the head in a second different direction (flexor actuator 228, [0025]); wherein the first and second directions are perpendicular to each (stiffener actuator stiffens portion in the longitudinal direction, flexor actuator provides movement in the direction perpendicular to the longitudinal direction [0025]); and wherein the ultrasound probe is configured as a laparoscopic ultrasound probe ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the non-articulating catheter probe of Altmann et al as modified by Perkins et al with articulating with a first and second actuator and a laparoscopic ultrasound probe as it would provide flexibility and stiffness depending on the desired application while used a probe type which is well known with interventional procedures as set forth in Hansen ([0025];[0027]).
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altmann et al (CN 101095613 A) in view of Perkins et al (6,398,775) as applied to claim 14 above, and further in view of Kuwahara et al (EP 1 839 559).

Altmann et al as modified by Perkins et al fail to explicitly disclose wherein the circuit board is electrically connected between the pins and the first and second electrically conductive elements, and routes signals between the pins and the first and second electrically conductive elements.
However, Kuwahara et al teach in the same medical field of endeavor, wherein the circuit board is electrically connected between the pins and the first and second electrically conductive elements, and routes signals between the pins and the first and second electrically conductive elements (fig. 10, [0014] - an electro-mechanical connector 124 which is substantially similar to connector 120 in fig. 11, fig. 11, [0018], [0020] - set of pins = solid wire pins 152, circuit board 141, first and second electrically conductive elements = solid wires 155).
It would have been obvious to one of ordinary skill in the art before the invention to modify the electro-mechanical connector including a set of pins as well as the circuit board and first and second electrically conductive elements of Altmann et al as modified by Perkins et al with the explicit disclosure that the circuit board is electrically connected between the pins and the first and second electrically conductive elements, and routes signals between the pins and the first and second electrically conductive elements as it would provide both an electrical and mechanical connection between the ultrasound probe and the console as set forth in Kuwahara et al.
Response to Arguments
Applicant’s arguments with respect to claim(s) 32 dated October 7th, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed October 7th, 2021 have been fully considered but they are not persuasive.
Regarding claim 14, Applicant states the claim discloses “an electro-mechanical connector at the sixth end of the cable, wherein the electro-mechanical connector houses a circuit board.”  Applicant states element 26 of Altmann et al is a connector used in the conventional sense and can be readily connected and disconnected without technical operations.  Hence, “some or all of the circuit in the connector” does not disclose or suggest an electro-mechanical connector that houses a circuit board (some or all of the circuit 58 in the connector 26).
Examiner’s position is the claim as written simply discloses “an electro-mechanical connector.”  There is no recitation which provides for the electro-mechanical connector to be used outside of “the conventional sense.”  The term “electro-mechanical connector” does not have a specific meaning in the art and one of ordinary skill in the art would recognize an “electro-mechanical connector” as being one similar to those utilized in computers and thus being a well-known structure.  The connector 26 of Altmann et al is considered to be an electro-mechanical connector.  It is a mechanical structure providing an electrical connection between the probe cable and the console.  Further, Altmann et al disclose the electro-mechanical 
Further, there is no disclosure in the claim precluding the connector from being “readily connected and disconnected without technical operations.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claim 32, Applicant states the prior art of record fail to disclose the amended limitations.
Examiner’s position is newly relied upon Kuwahara et al disclose this limitation.  Please see the rejection above.
Regarding claim 33, Applicant states the console 24 is not part of the probe 20.   Rather, the console is a separate device, the probe 20 conveys signals thereto via the plug connector 26 at the end of the cable 42 and corresponding receptacle connector 28 of the console 24.  Accordingly, this rejection should be withdrawn.
Examiner’s position is the claim as written does not disclose how the circuit board is configured to “route the control signals.”  Additionally, the claims do not preclude an outside device such as a console 24.  The catheter is powered by the connection to the console 24 and all signals are routed through the connector 26 which is defined as including some or all of the circuit, as all signals must pass from the console through the connector to reach any other portion of the catheter.
Regarding claim 34, Applicant states the prior art fail to disclose “the circuit board is configured to route control signals.”  Specifically, the console 24 is not part of the probe 20 but is a separate device.
Examiner’s position is the claim as written does not disclose how the circuit board is configured to “route the power signals.”  Additionally, the claims do not preclude an outside device such as a console 24.  The catheter is powered by the connection to the console 24 and all signals are routed through the connector 26, including some or all of the circuit, as all signals must pass from the console through the connector to reach any other portion of the catheter.
Applicant's arguments filed December 17th, 2021 have been fully considered but they are not persuasive.
Regarding claim 14, Applicant states the prior art fail to disclose “the electro-mechanical connector houses a circuit board.  Applicant states Altmann discloses a plug connector at the end of a cable and a corresponding receptacle connector at the console, where the term “connector” is used in the conventional sense.  Altmann does not disclose or suggest that the connector 26 houses a circuit board.  From Fig.2A, the connector 26 is shown as a passthrough for electrical signals of the cables 68 and bus 80 of the cable 42 to/from the connector 28 of the console 24.
Examiner maintains the position that Altmann et al disclose some or all of the circuit 58 in the connector 26 or the connector 28 (page 4, paragraph 4 of the translation).  The connector and circuit are disclosed in figure 1 and a detailed view of circuit 58 is shown in figure 2B.  The circuit 58 includes at least a microcontroller 92 which by definition is an integrated circuit (IC) and a memory 90 such as a non-volatile memory EEPROM chip.  One of ordinary skill in the art would recognize that an integrated circuit and a memory chip would be manufactured on a circuit board in order to operate in a commercial probe.  The claim only generally discloses a circuit board and does not limit the type or function of circuit board relied upon.
Regarding claim 33, Applicant states the Office does not refute applicant’s remarks and therefore claim 33 is allowable.  Applicant requests clarification as to where the MPEP allows the examiner to ignore applicant’s remarks in response to a rejection in a non-final Office Action until the Advisory Action.
Examiner notes that it was inadvertent that a response to the remarks with respect to claim 33 was omitted. Examiner would not intentionally ignore Applicant’s remarks.  Examiner has addressed Applicant’s remarks with respect to claim 33 above.  Examiner notes that the remarks with respect to claim 33 are the same as those applicable to claim 34 which was addressed in the Final Office Action dated October 18th, 2021. Altmann discloses that all signals pass through the connector and “all signals” encompass both power signals and control signals.
Regarding claim 34, Applicant states as discussed in connection with claim 14, the connector 26 of Altmann does not include a circuit board.  As such, the above assertion is moot.  
Examiner’s position is Altmann does disclose a circuit board as disclosed with respect to claim 14 above. 
Regarding claims 15, 21, 23 and 28-30, Applicant states the claims depend from independent claim 14 and inherit all of the respective features of independent claim 14.  Thus, the claims are patentable for at least the same reasons discussed above with respect to claim 14.
Examiner’s position is claims 15, 21, 23 and 28-30 are not allowable for at least the reasons set forth in claim 14.  Applicant has not presented individual remarks as to how the dependent claims contain further distinguishing patentable features over the prior art.
Regarding claims 16-18 and 31, Applicant states the claims depend from claim 14 and inherit all of the respective features of claim 14, and Solek does not make up for the above noted deficiencies of Altmann and Perkins. Thus, the claims are patentable over the subject combination of references for at least the same reasons discussed above.
Examiner’s position is claims 16-18 and 31 are not allowable for at least the reasons set forth in claim 14.  Applicant has not presented individual remarks as to how the dependent claims contain further distinguishing patentable features over the prior art.
Regarding claim 19, Applicant states the claim depends from claim 14 and inherit all of the respective features of claim 14, and Day does not make up for the above noted deficiencies of Altmann and Perkins. Thus, the claims are patentable over the subject combination of references for at least the same reasons discussed above.
Examiner’s position is claim 19 is not allowable for at least the reasons set forth in claim 14.  Applicant has not presented individual remarks as to how the dependent claims contain further distinguishing patentable features over the prior art.
Regarding claim 22, Applicant states the claim depends from claim 14 and inherit all of the respective features of claim 14, and Maguire does not make up for the above noted deficiencies of Altmann and Perkins. Thus, the claims are patentable over the subject combination of references for at least the same reasons discussed above.
Examiner’s position is claim 22 is not allowable for at least the reasons set forth in claim 14.  Applicant has not presented individual remarks as to how the dependent claims contain further distinguishing patentable features over the prior art.
Regarding claims 24-27, Applicant states the claims depend from claim 14 and inherit all of the respective features of claim 14, and Hansen does not make up for the above noted deficiencies of Altmann and Perkins. Thus, the claims are patentable over the subject combination of references for at least the same reasons discussed above.
Examiner’s position is claims 24-27 are not allowable for at least the reasons set forth in claim 14.  Applicant has not presented individual remarks as to how the dependent claims contain further distinguishing patentable features over the prior art.
Regarding claim 32, Applicant states the claim depends from claim 14 and inherit all of the respective features of claim 14, and Kuwahara does not make up for the above noted deficiencies of Altmann and Perkins. Thus, the claims are patentable over the subject combination of references for at least the same reasons discussed above.
Examiner’s position is claim 32 is not allowable for at least the reasons set forth in claim 14.  Applicant has not presented individual remarks as to how the dependent claims contain further distinguishing patentable features over the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793